DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The Amendment, filed on 08/10/2022, has been received and made ofrecord. In response to the Non-Final Office Action, dated 05/11/2022, Claims 1, 4-5, 7-8, 12, 15-16, 18 and 19 are amended, Claims 1-20 are pending in current application.
Response to Remarks/Arguments
Applicant's arguments filed on 08/10/2022 have been fully considered.
In the Arguments/Remarks: 
Re: Claim Objection
Claim objections have been withdrawn in view of amendments.
Re: Specification Objections
Specification objections have been withdrawn in view of amendments.
Re: Rejection of the Claims Under 35 U.S.C. § 101
Rejections made under 35 USC § 101 have not withdrawn because, just adding “acquiring from a server, through a communication network, parking availability data…” is not significant more. A generic computer is generally used to acquire parking data/map from cloud and/or server though a cable network and/or through a wireless, i.e., Wi-Fi connection”, which is an insignificant extra solution activity. 
The applicant argues on page 10 of the applicant’s remarks filed on 08/10/2022 that The independent claims do not recite any of the judicial exceptions enumerated in the 2019 PEG. For instance, the claim does not recite a mental process. The independent claims as amended recite "acquiring from a server, through a  communication network. parking availability data for at least a portion of a parking area. “As such, the claim recitations cannot be performed by a mental process. Thus, the independent claims do not recite a judicial exception and are directed to eligible subject matter.
The examiner respectfully disagrees. Acquiring  parking availability data, acquiring environmental data and determine current location of vehicle within parking area, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in mind but for the recitation of communication network and one or more sensors. That is, other than reciting “using sensors, server, and communication network” nothing in the claim element precludes the step from practically being performed in the mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of sensor such a camera captures an image of parking lot and determine available parking space s and vehicle’s current location in the parking lot, then it falls within the “Mental Processes” grouping of abstract ideas. Additionally, the sensors, such as cameras to capture image of the parking lot and/available parking space” is a form of insignificant extra-solution activity, and a generic computer connected to Wi-Fi network and/or ethernet to gather data from server to implement an abstract idea, adding insignificant extra solution activity, or generally linking uses of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application” because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. Dependent Claims 2-11 and 13-20 are determined to be directed to an abstract idea based on similar rationale since no feature in the claims alter the abstract idea. Therefore, Claims 1-20 are ineligible UNDER 35 USC 101 and are rejected under 35 USC § 101.
Re: Rejection of the Claims Under 35 U.S.C. § 103 
Applicant's arguments filed on 08/10/2022 have been fully considered but they are not persuasive.
With regard to independent claim 1, the Applicant argues on page 11 of the Applicant’s Remarks that Acker does not disclose “determining a current location of the vehicle within the parking area based on at least the parking availability data and the environment data”.
The examiner respectfully disagrees. The rejections below are based on a combination of Tsujino, Acker, and Rosen. Tsujino already presents a scenario of determining current location of the vehicle (see Para. [0025], at least the parking availability data and the environment data (See Para, [006], [0039], [0065], [0077]”). Acker is only relied upon in the rejection for the teaching of determining vehicle’s current location based on at least the parking availability data and the environment data” (see Acker, Para. [0005], [0030]-[0031], [0041], “determine the location of vehicles through capturing of images or series of images in a particular area”). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Tsujino with the teaching Acker to determine current location of the vehicle in parking environment in order to navigate vehicle through the most direct route to a particular parking space.
Based on the above explanation, the prior arts, as cited above teaches or the features to those of argued above for independent claim 1.  Independent claim 12 recite similar features to those of argued above.  Therefore, the above discussion and same rejections are applied to Independent claim 12. 
The same reasoning as applied to the independent claims above also apply to their corresponding dependent claims.

Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Analysis (Claim 1)
Step 1: Statutory Category-Yes
The claim 1 is directed to "A parking assistance method”.  

Step 2A-Prong 1: Judicially Exception Recited-Yes
The claim 1 recites the limitations of: acquiring from a server, through a communication network, parking availability data for at least a portion of a parking area, the parking availability data including data about a plurality of parking spaces and data about one or more vehicles parked in one or more of the plurality of parking spaces, the parking availability data further including one or more attributes of the one or more vehicles parked in the one or more of the plurality of parking spaces; acquiring, using one or more sensors, environment data of at least a portion of an external environment of a vehicle, the external environment including at least a portion of the parking area; and determining a current location of the vehicle within the parking area based on at least the parking availability data and the environment data. The highlighted elements are considered to be directed to mental processes.  Acquiring  data about plurality of parking areas and vehicle parked in the plurality of parking space, acquiring environmental data and determine current location of vehicle within parking area, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in mind but for the recitation of communication network and one or more sensors. That is, other than reciting “using sensors, server, and communication network” nothing in the claim element precludes the step from practically being performed in the mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of sensor such a camera captures an image of parking lot and determine available parking space s and vehicle’s current location in the parking lot, then it falls within the “Mental Processes” grouping of abstract ideas.
Accordingly, the claim recites an abstract idea.

Step 2A—Prong 2:  Practical Application-No
The claim recites additional limitations “using one or more sensors, and communication network” to acquire environment data at least a portion of the parking area”. The sensors is a camera to capture image of the parking lot and/available parking space” is a form of insignificant extra-solution activity, and a generic computer connected to Wi-Fi network would able to retrieve map data from cloud and/or server. Accordingly, this additional element does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.     

Step 2B: Inventive Concept-No
 Claim 1 is evaluated as to whether the claims as a whole amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim.
As discussed with respect to Step 2A Prong Two, the additional limitations “using one or more sensors, and communication network” to acquire environment data at least a portion of the parking area”, which is mere data gathering using a camera, an insignificant extra solution activity. Hence the claim is not patent eligible.

Analysis (Claim 12)
Step 1: Statutory Category-Yes
The claim 12 is directed to "A parking assistance system”.  

Step 2A-Prong 1: Judicially Exception Recited-Yes
The claim 12 recites the limitations of: one or more sensors, the one or more sensors being configured to acquire environment data of at least a portion of an external environment of a vehicle, the environment data including at least a portion of a parking area;  one or more processors, the one or more processors being programmed to initiate executable operations comprising: acquiring from a server, through a communication network, parking availability data for at least a portion of the parking area, the parking availability data including data about a plurality of parking spaces and data about one or more vehicles parked in one or more of the plurality of parking spaces, the parking availability data further including one or more attributes of the one or more vehicles parked in the one or more of the plurality of parking spaces; and determining a current location of the vehicle within the parking area based on at least the parking availability data and the environment data. The highlighted elements are considered to be directed to mental processes.  Acquiring  environmental data, acquiring parking availability data including parking spaces and vehicle parked in parking spaces and determining current location of vehicle, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in mind but for the recitation of one or more sensors and one or more processors. That is, other than reciting “sensors” and “processors”, “server, communication network”, nothing in the claim element precludes the step from practically being performed in the mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of sensor, such a camera captures an image of parking lot and determine available parking space s and determine vehicle’s current location in the parking lot, then it falls within the “Mental Processes” grouping of abstract ideas. The mere nominal recitation of a generic component “processors” does not take the claim out of organizing human interaction grouping. Accordingly, the claim recites an abstract idea.

Step 2A—Prong 2:  Practical Application-No
The claim recites additional limitations “using one or more sensors” and “one or more processors”, “server and communication network” to acquire environment data at least a portion of the parking area”, and determine a current location of the vehicle. The sensors is a camera to capture image of the parking lot and/available parking space” is a form of insignificant extra-solution activity. The claimed “processors” to acquire environmental data, parking spaces, parking availability data from a server through communication network and determine location of vehicle merely using a computer connected to Wi-Fi network and/or an ethernet connection to gather data from server to implement an abstract idea, adding insignificant extra solution activity, or generally linking uses of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application” because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.     

Step 2B: Inventive Concept-No
 Claim 12 is evaluated as to whether the claims as a whole amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim.
As discussed with respect to Step 2A Prong Two, the additional limitations “one or more sensors” and “one or more processors”, “communication network and server”, to acquire environment data at least a portion of the parking area”, which is mere data gathering using a camera, and a generic computer connected to server via wi-Fi network or an ethernet connection, an insignificant extra solution activity. Hence the claim is not patent eligible.
Dependent Claims 2-11 and 13-20 are determined to be directed to an abstract idea based on similar rationale since no feature in the claims alter the abstract idea.
Therefore, Claims 1-20 are ineligible UNDER 35 USC 101 and are rejected under 35 USC § 101.

Examiner's Note
Examiner has cited particular paragraphs/ columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching
all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsujino et al. (US 2020/0079359)  (hereinafter Tsujino) in view of Acker, JR.et al. (US 2014/0176348) (hereinafter Acker) and further in view of Rosen et al. (US 2017/0278023) (hereinafter Rosen).

Claim 1. Tsujino teaches a parking assistance method (See Para. [0002], [0007], [0010], [0077], discloses “an automated parking method which detect parking spaces around the periphery of a host vehicle, and automatically park the host vehicle within the parking spaces”), the method comprising:
acquiring from a server, through a communication network, parking availability data for at least a portion of a parking area, the parking availability data including data about a plurality of parking spaces (See Para. [0006], [0077], “detects a parking space”, and/or see Para. [0039], Fig. 1, discloses “parking control ECU 18 obtains position information of the parking spaces (vacant parking frames) from the management system [construed as server] through wireless communication unit 22”) and data about one or more vehicles parked in one or more of the plurality of parking spaces (See Para. [0048], Fig. 3, discloses “parking spaces 12, occupied states”, hence one or more vehicles parked in one or more of the plurality of parking spaces);
acquiring, using one or more sensors, environment data of at least a portion of an external environment of a vehicle (See Para. [0006]-[0007], [0065], “a peripheral environment detection unit configured to detect a peripheral environment around the periphery of the host vehicle”), the external environment including at least a portion of the parking area (See Para. [0065], [0077], “a peripheral environment includes parking spaces 101 to 104 and the obstructions 111, 112, and 114 within the parking spaces 101 to 104”); and
determining a current location of the vehicle within the parking area (See Para. [0025], discloses “detects the current position of the vehicle 10 using, for example, a GPS” and/or see Para. [0033], “calculate host vehicle position”).
Examiner notes the prior art, Tsujino teaches the claimed invention wherein the periphery of the host vehicle 10 are captured (see at least Para. 0021, 0034, 0055-0056) and a current position of the vehicle is detected or calculated based on GPS data (See Para. [0025], but he does not explicitly spell out “determining a current location of the vehicle based on at least the parking availability data and the environment data”.
However, Acker teaches “determining a current location of the vehicle based on at least the parking availability data and the environment data” (See Para. [0005], [0030]-[0031], [0041], “determine the location of vehicles through capturing of images or series of images in a particular area”). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Tsujino with the teaching of Acker incorporate the feature in order to conveying the most direct route a customer has to take to get to a particular parking space.
Tsuiino further teaches in Para. [0033], [0063], “vehicle model and selected parking space”, and in Para. [0034], discloses “the peripheral environment detection unit 56 detect parking obstruction, the size and height of the obstructions”, but he does not explicitly spell out wherein the parking availability data including one or more attributes of the one or more vehicles parked in the one or more of the plurality of parking spaces.
However, Rosen teaches, the parking availability data including one or more attributes of the one or more vehicles parked in the one or more of the plurality of parking spaces (See Para. [0046], “a parking system including a vehicle database of vehicle data including at least one vehicle attribute, a spot database storing details and attributes of parking spots in a pool of parking spots in a region, the details including at least a parking space identifier and at least one attribute of a type corresponding to the at last one vehicle attribute of the vehicle data”, and Para. [0048], [0050], discloses “determining a set of parking spots from the pool which are available within a vicinity of a destination of a driver and which are suitable for the vehicle”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Tsujino in view of the teaching of Acker and with the teaching of Rosen to incorporate the feature in order to determine a parking spots which are available within a vicinity of a destination and which match the attribute(s) of the vehicle.

Claim 2. The teaching of Tsujino as modified by the teaching of teaching of Acker and Rosen teaches the parking assistance method of claim 1, wherein the one or more attributes include one or more of: a vehicle parking space identifier, a vehicle color, a vehicle type, a vehicle make, a vehicle model, a vehicle orientation, and a vehicle license plate number (See Rosen, at least Para. [0012], [0013], [0024], [0044], [0124]-[0125], discloses at least one or more of the claimed feature. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Tsujino in view of the teaching of Acker and with the teaching of Rosen to incorporate the feature in order to determine a parking spots which are available within a vicinity of a destination and which match the attribute(s) of the vehicle).

Claim 3. The teaching of Tsujino as modified by the teaching of teaching of Acker and Rosen teaches the parking assistance method of claim 1, further including:
determining one or more available parking spaces in the parking area (See Tsujino, at least Para. [0006]-[0007], [0039], discloses “detects a parking space around a periphery of a host vehicle” and/or obtain an information of  vacant parking frames within the parking lot”. Additionally, see Acker, at least Abstract,  Para. [0030], “identifying a preferred parking location for the user based upon the parking preferences and the availability statuses). 

Claim 4. The teaching of Tsujino as modified by the teaching of teaching of Acker and Rosen teaches the parking assistance method of claim 3, further including:
navigating the vehicle to one of the one or more available parking spaces (See Tsujino, Para. [0006]-[0007], “automatically park the host vehicle within the parking spaces”. Additionally, see Acker, “give directions to the indicated parking space”).

Claim 5. The teaching of Tsujino as modified by the teaching of teaching of Acker and Rosen teaches the parking assistance method of claim 1, further including:
causing the parking availability data to be updated based on at least one of a parking space of the vehicle and the environment data (See Rosen, Para. [0042], “real-time updates of parking status for all parking spots in the region”). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Tsujino in view of the teaching of Acker and with the teaching of Rosen to incorporate the feature in order to discover whether an available or reserved parking spot is occupied or still available in real-time.

Claim 6. The teaching of Tsujino as modified by the teaching of teaching of Acker and Rosen teaches the parking assistance method of claim 5, further including:
transmitting the updated parking availability data to a server or another vehicle (See Rosen, Para. [0109], “reservation manager 120 may update spot database 164 that the reserved spot, of driver 12, is now “occupied” and may also indicate to event history database 168 that parking has started”).

Claim 8. The teaching of Tsujino as modified by the teaching of teaching of Acker and Rosen teaches the parking assistance method of claim 1, wherein determining the current location of the vehicle based on at least the parking availability data and the environment data includes: 
aligning the environment data to data in the parking availability data to determine the current location of the vehicle (See Acker, Para. [0005], [0030]-[0031], teaches the general conditions of the claimed invention and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Tsujino in view of the teaching of Acker and Rosen to incorporate the feature in order to conveying the most direct route a customer has to take to get to a particular parking space).

Claim 9. The teaching of Tsujino as modified by the teaching of teaching of Acker and Rosen teaches the parking assistance method of claim 1, wherein aligning the environment data to data in the parking availability data to determine the current location of the vehicle includes: 
comparing one or more attributes of one or more vehicles identified in the environment data to the one or more attributes of the one or more vehicles parked in the one or more of the plurality of parking spaces in the parking availability data (See Rosen, at least Abstract, [0033], Para. [0046],  [0048], [0050], discloses general conditions of the claimed feature, and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Tsujino in view of the teaching of Acker and with the teaching of Rosen to incorporate the feature in order to determine a parking spots which are available within a vicinity of a destination and which match the attribute(s) of the vehicle).

Claim 10. The teaching of Tsujino as modified by the teaching of teaching of Acker and Rosen teaches the parking assistance method of claim 1, wherein the parking availability data is a map (See at least Rosen, Para. [0011], [0033], [0057]. Additionally, see Acker, Para. [0041]). The examiner notes that both of the prior arts, Rosen and Acker discloses the general conditions of the claimed feature and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Tsujino in view of the teaching of Acker and with the teaching of Rosen to incorporate the feature in order to marking each vehicle indication on the map with the visible detail.)

Claim 11. The teaching of Tsujino as modified by the teaching of teaching of Acker and Rosen teaches the parking assistance method of claim 1, wherein the parking availability data includes at least one environment landmark (See Acker, at least Para. [0028], [0031]-[0032], discloses the claimed feature. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Tsujino in view of the teaching of Acker and with the teaching of Rosen to incorporate the feature in order to navigate to the preferred parking location with user preference).

Claim 12. A parking assistance system (See Para. [0002], [0005]-[0006], [0010], [0065], discloses “an automated parking device which detect parking spaces around the periphery of a host vehicle, and automatically park the host vehicle within the parking spaces”), the system comprising: 
one or more sensors (See Para. [0018]-[0019], “the automated parking device 12 includes a sensor group 14”), the one or more sensors being configured to acquire environment data of at least a portion of an external environment of an vehicle (See Para. [0006]-[0007], [0065], “a peripheral environment detection unit configured to detect a peripheral environment around the periphery of the host vehicle”), the environment data including at least a portion of a parking area (See Para. [0065], [0077], “a peripheral environment includes parking spaces 101 to 104 and the obstructions 111, 112, and 114 within the parking spaces 101 to 104”); 
one or more processors (See Fig. 1, Para. [0018], discloses “the automated parking device 12 includes a parking control ECU (parking control electronic control device) 18, a steering control system 20, a communication unit 22, a driving force control system 24, a braking force control system 26”, and/or see Para. [0031], “”computation unit 52, same as claimed), the one or more processors being programmed to initiate executable operations (See Fig. 1, Para. [0030], “the computation unit 52 executes the parking control by controlling each of the respective units based on programs stored in the storage unit 54”) comprising: 
acquiring from a server, through a communication network, parking availability data for at least a portion of the parking area (See Para. [0006], [0077], “detects a parking space”, and/or see Para. [0039], Fig. 1, discloses “parking control ECU 18 obtains position information of the parking spaces (vacant parking frames) from the management system [construed as server] through wireless communication unit 22”), the parking availability data including data about a plurality of parking spaces and data about one or more vehicles parked in one or more of the plurality of parking spaces (See Para. [0048], Fig. 3, discloses “parking spaces 12, occupied states”, hence one or more vehicles parked in one or more of the plurality of parking spaces); and
determining a current location of the vehicle within the parking area (See Para. [0025], discloses “detects the current position of the vehicle 10 using, for example, a GPS” and/or see Para. [0033], “calculate host vehicle position”).
Examiner notes the prior art, Tsujino teaches the claimed invention wherein the periphery of the host vehicle 10 are captured ( see at least Para. 0021, 0034, 0055-0056) and a current position of the vehicle is detected or calculated based on GPS data (See Para. [0025], but he does not explicitly spell out “determining a current location of the vehicle based on at least the parking availability data and the environment data”.
However, Acker teaches “determining a current location of the vehicle based on at least the parking availability data and the environment data” (See Para. [0005], [0030]-[0031], [0041], “determine the location of vehicles through capturing of images or series of images in a particular area”). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Tsujino with the teaching of Acker incorporate the feature in order to conveying the most direct route a customer has to take to get to a particular parking space.
Tsuiino further teaches in Para. [0033], [0063], “vehicle model and selected parking space”, and in Para. [0034], discloses “the peripheral environment detection unit 56 detect parking obstruction, the size and height of the obstructions”, but he does not explicitly spell out wherein the parking availability data including one or more attributes of the one or more vehicles parked in the one or more of the plurality of parking spaces.
However, Rosen teaches, the parking availability data including one or more attributes of the one or more vehicles parked in the one or more of the plurality of parking spaces (See Para. [0046], “a parking system including a vehicle database of vehicle data including at least one vehicle attribute, a spot database storing details and attributes of parking spots in a pool of parking spots in a region, the details including at least a parking space identifier and at least one attribute of a type corresponding to the at last one vehicle attribute of the vehicle data”, and Para. [0048], [0050], discloses “determining a set of parking spots from the pool which are available within a vicinity of a destination of a driver and which are suitable for the vehicle”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Tsujino in view of the teaching of Acker and with the teaching of Rosen to incorporate the feature in order to determine a parking spots which are available within a vicinity of a destination and which match the attribute(s) of the vehicle.

Claim 13. The teaching of Tsujino as modified by the teaching of teaching of Acker and Rosen teaches the parking assistance system of claim 12, wherein the one or more attributes include one or more of: a vehicle parking space identifier, a vehicle color, a vehicle type, a vehicle make, a vehicle model, a vehicle orientation, and a vehicle license plate number (See Rosen, at least Para. [0012], [0013], [0024], [0044], [0124]-[0125], discloses at least one or more of the claimed feature. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Tsujino in view of the teaching of Acker and with the teaching of Rosen to incorporate the feature in order to determine a parking spots which are available within a vicinity of a destination and which match the attribute(s) of the vehicle).

Claim 14. The teaching of Tsujino as modified by the teaching of teaching of Acker and Rosen teaches the parking assistance system of claim 12, wherein the executable operations further include:
determining one or more available parking spaces in the parking area (See Tsujino, at least Para. [0006]-[0007], [0039], discloses “detects a parking space around a periphery of a host vehicle” and/or obtain an information of  vacant parking frames within the parking lot”. Additionally, see Acker, at least Abstract,  Para. [0030], “identifying a preferred parking location for the user based upon the parking preferences and the availability statuses).

Claim 15. The teaching of Tsujino as modified by the teaching of teaching of Acker and Rosen teaches the parking assistance system of claim 14, wherein the executable operations further include:
navigating the vehicle to one of the one or more available parking spaces (See Tsujino, Para. [0006]-[0007], “automatically park the host vehicle within the parking spaces”. Additionally, see Acker, “give directions to the indicated parking space”).

Claim 16. The teaching of Tsujino as modified by the teaching of teaching of Acker and Rosen teaches the parking assistance system of claim 12, wherein the executable operations further include:
causing the parking availability data to be updated based on at least one of a parking space of the vehicle and the environment data (See Rosen, Para. [0042], “real-time updates of parking status for all parking spots in the region”). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Tsujino in view of the teaching of Acker and with the teaching of Rosen to incorporate the feature in order to discover whether an available or reserved parking spot is occupied or still available in real-time.

Claim 17. The teaching of Tsujino as modified by the teaching of teaching of Acker and Rosen teaches the parking assistance system of claim 16, wherein the executable operations further include:
transmitting the updated parking availability data to a server or another vehicle (See Rosen, Para. [0109], “reservation manager 120 may update spot database 164 that the reserved spot, of driver 12, is now “occupied” and may also indicate to event history database 168 that parking has started”).

Claim 19. The teaching of Tsujino as modified by the teaching of teaching of Acker and Rosen teaches the parking assistance system of claim 12, wherein determining the current location of the vehicle based on at least the parking availability data and the environment data includes:
aligning the environment data to data in the parking availability data to determine the current location of the vehicle (See Acker, Para. [0005], [0030]-[0031], teaches the general conditions of the claimed invention and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Tsujino in view of the teaching of Acker and Rosen to incorporate the feature in order to conveying the most direct route a customer has to take to get to a particular parking space).

Claim 20. The teaching of Tsujino as modified by the teaching of teaching of Acker and Rosen teaches the parking assistance system of claim 12, wherein aligning the environment data to data in the parking availability data to determine the current location of the vehicle includes:
comparing one or more attributes of one or more vehicles identified in the environment data to the one or more attributes of the one or more vehicles parked in the one or more of the plurality of parking spaces in the parking availability data (See Rosen, at least Abstract, [0033], Para. [0046],  [0048], [0050], discloses general conditions of the claimed feature, and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Tsujino in view of the teaching of Acker and with the teaching of Rosen to incorporate the feature in order to determine a parking spots which are available within a vicinity of a destination and which match the attribute(s) of the vehicle).

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tsujino et al. (US 2020/0079359)  (hereinafter Tsujino) in view of Acker, JR.et al. (US 2014/0176348) (hereinafter Acker), Rosen et al. (US 2017/0278023) (hereinafter Rosen) and further in view of Kim et al. (US 2018/0345955) (hereinafter Kim).

Claim 7. The teaching of Tsujino as modified by the teaching of teaching of Acker and Rosen teaches the parking assistance method of claim 1, but they do not explicitly spell out wherein acquiring the parking availability data further includes: 
determining whether the vehicle is within a predetermined distance of the parking area; and 
acquiring the parking availability data in response to the vehicle [[200]] being within the predetermined distance.
However, Kim teaches, determining whether the vehicle is within a predetermined distance of the parking area (See Para. [0359], discloses “determining a closest distance of the vehicle from the parking space”); and 
acquiring the parking availability data in response to the vehicle being within the predetermined distance (See Para. [0359], discloses “based on the shortest distance  between the parking space and the vehicle, the controller 170 may select one parking available space”. Furthermore, see Para. [0272], [0306], “based on location and distance information provided by various sensors, that there is an empty space between other vehicles into which the vehicle 100 is able to move for parking, the controller 170 may determine that a parking available space exists”).
The examiner notes that the prior art Kim teaches the general conditions of the claimed invention and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Tsujino in view of the teaching of Acker, Rosen and with the teaching of Kim to incorporate the feature in order to park vehicle in the shortest time with the lowest parking difficulty.

Claim 18. The teaching of Tsujino as modified by the teaching of teaching of Acker and Rosen teaches the parking assistance system of claim 12, but they do not explicitly spell out wherein acquiring the parking availability data further includes:
determining whether the vehicle is within a predetermined distance of the parking area; and
acquiring the parking availability data in response to the vehicle being within the predetermined distance.
However, Kim teaches, determining whether the vehicle is within a predetermined distance of the parking area (See Para. [0359], discloses “determining a closest distance of the vehicle from the parking space”); and 
acquiring the parking availability data in response to the vehicle being within the predetermined distance (See Para. [0359], discloses “based on the shortest distance  between the parking space and the vehicle, the controller 170 may select one parking available space”. Furthermore, see Para. [0272], [0306], “based on location and distance information provided by various sensors, that there is an empty space between other vehicles into which the vehicle 100 is able to move for parking, the controller 170 may determine that a parking available space exists”).
The examiner notes that the prior art Kim teaches the general conditions of the claimed invention and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Tsujino in view of the teaching of Acker, Rosen and with the teaching of Kim to incorporate the feature in order to park vehicle in the shortest time with the lowest parking difficulty.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ha et al. (US 20170355307 A1), discloses “PARKING ASSISTANCE APPARATUS AND VEHICLE HAVING THE SAME”;
Iwama et al. (US 20180246515 A1), discloses “Vehicle Automated Parking System And Method”;
Mendelson (US 20060267799 A1), discloses “Parking Detector - A System And Method For Detecting And Navigating To Empty Parking Spaces Utilizing A Cellular Phone Application”;
Nakka et al. (US 20200258388), discloses “SYSTEMS AND METHODS TO RECOGNIZE PARKING”;
Wang et al. (US 2020/0097014), discloses “Deterministic Path Planning For Controlling Vehicle Movement”;
Min et al. (US 2012/0188100), discloses “TERMINAL, APPARATUS AND METHOD FOR PROVIDING CUSTOMIZED AUTO-VALET PARKING SERVICE”;
Mielenz (US 2017/0200367), discloses “VALET PARKING METHOD AND SYSTEM”;
Konrardy et al. (US 20210293572 A1), discloses “AUTONOMOUS OPERATION SUITABILITY ASSESSMENT AND MAPPING”;
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to B M M HANNAN whose telephone number is (571)270-0237. The examiner can normally be reached MONDAY-FRIDAY at 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B M M HANNAN/Primary Examiner, Art Unit 3664